DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 November 2022 has been entered.
Response to Arguments
Applicant's arguments filed 01 November 2022 have been fully considered but they are not persuasive.  
Applicant argues that Kim’s motivation is inaccurate because costs would increase instead of decrease.
The office respectfully disagrees.  Specifically, the office’s position is that the first end facing the second end with a narrower connectivity gap compared to the width of the display region is taught in order to save costs is taught by Kim.  This is further accurate in view of applicant’s amendment because making the FPC smaller would reduce materials thereby leading to less cost, as would have been obvious to one having ordinary skill in the art at the time of the invention to respectfully consider.  Please refer to MPEP 2144.04, such relevant portions are pasted in below rejection for applicant’s convenience in order to promote compact prosecution.
Therefore, the office respectfully disagrees.
Please note, applicant omitted to respond to 35 U.S.C. 112(f) voids provided in previous office action.  The office respectfully requests respectful consideration.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: “wireless transmission unit” and “active device” in claims 1-10.  Please refer to applicant’s specification, ¶ 0027] & ¶ [0029]- ¶ [0031] for omitted claimed structural support.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. 2010/0194699 A1) in view of Park (U.S. 2017/0277309 A1), and in further view of Kim (U.S. 2012/0075214 A1).
In regards to claim 1, Chang discloses: a display apparatus (Chang, figs. 6, 21A, 22-1, & 22-2, disclosed in ¶ [0022], ¶ [0057] - ¶ [0058] & ¶ [0110]- ¶ [0111]; please note, that it would have been obvious to one having ordinary skill in the art to combine embodiments of fig. 6 and figs. 21A, 22-1, & 22-2 due to ¶ [0012], where the embodiment is applicable to multiple embodiments, and due to the fact that ¶ [0058] states that one may be motivated to utilize the different functionality of pixel and/or optical properties thereof), comprising:
a wireless transmission unit (Chang, ¶ [0116]); and
a display panel (Chang, display panel 2201 shown in fig. 22-1 with active area AA including overlaid wires, pixels, and the sort, disclosed in ¶ [0105] & ¶ [0110]- ¶ [0111]), wherein the display panel comprises:
a substrate comprising a display region and a periphery region, wherein the periphery region surrounds the display region (Chang, refer to below modified fig. 22-1 that identifies claimed substrate with display region AA and peripheral region that includes surrounding edge gap wiring that’s also identified in modified fig. 22-1 below, refer to ¶ [0105] & ¶ [0110]- ¶ [0111]);


    PNG
    media_image1.png
    843
    689
    media_image1.png
    Greyscale


a plurality of pixel units disposed on the display region, wherein each of the pixel units comprises an active device and a pixel electrode, and the active device is electrically connected to the pixel electrode (Chang, fig. 6, pixel electrode 601 connected to transistor 609 in order to properly perform switching functionality thereof, refer to ¶ [0057]- ¶ [0058]); and
a signal line on the periphery region, wherein as viewed from a top view, the signal line has an non-annular shape with a gap and surrounds the display region (Chang, fig. 22-1, signal line g1 {ground line} surrounds display region AA, refer to ¶ [0110]- ¶ [0111]; please note, the office construes the claimed gap to correspond to the ends of the wire that connect and are gapped between the Touch FPC).
Chang fails to disclose: the signal line has an annular shape.
However, Park discloses: the signal line has an annular shape (Park, fig. 7, signal line with annular shape 720, disclosed in ¶ [0097]; the office is relying on the feature of a peripheral signal line has an annular shape within a ground layer that corresponds to claimed signal line thereof).
Park and Chang are considered to be analogous art because both are in the same field of endeavor related to peripheral wiring display configurations. Therefore, it would have been obvious to someone having ordinary skill in the art at the time the invention was filed to modify shape of Chang’s signal line to be annular, as taught by Park, in order to provide an input device that may be easily fabricated and mounted in a user device  (Park, ¶ [0006]).
Chang in combination above fails to disclose: the signal line has a first end and a second end facing each other defining the gap, and the gap is narrower than a horizontal width of the display region.
However, Kim discloses: the signal line has a first end and a second end facing each other defining the gap, and the gap is narrower than a horizontal width of the display region  (Kim, fig. 3, signal line 144 facing each other with respect to sensor FPC 170, disclosed in ¶ [0038]- ¶ [0039]).
Kim and Chang in combination above are considered to be analogous art because both are in the same field of endeavor related to peripheral wiring display configurations. Therefore, it would have been obvious to someone having ordinary skill in the art at the time the invention was filed to modify the wiring crimp placement and the size of Chang’s touch FPC to be located on the side opposed to the bottom with the reduced sized FPC – to provide wherein the signal line has a first end and a second end facing each other defining the gap, and the gap is narrower than a horizontal width of the display region, as taught by Kim, in order to reduce a cost and simplify a fabrication process  (Kim, abstract).
Please refer to MPEP 2144.04: 

“IV.    CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS

A.    Changes in Size/Proportion
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”
“VI.    REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS
…..
C.    Rearrangement of Parts
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).”
In regards to claim 2, Chang in combination above discloses: the display apparatus of claim 1, further comprising: a driving chip, wherein the driving chip transmits a common electric potential signal to the signal line (Chang, fig. 22-1, driving chip corresponds to Touch FPC and LCD Drive that transmits ground signal to signal line g1, refer to ¶ [0110]- ¶ [0111]; note, the office construes claimed common electric potential signal to correspond to ground signal).
In regards to claim 3, Chang in combination above discloses: the display apparatus of claim 1, wherein the display region has a first side and a second side opposite the first side, the first end and the second end of the signal line are separated with each other, and a horizontal distance between the first end and the first side is substantially equal to a horizontal distance between the second end and the second side (Chang, display panel 2201 shown in fig. 22-1 with active area AA including overlaid wires, pixels, and the sort, disclosed in ¶ [0105] & ¶ [0110]- ¶ [0111]; please note, the office interpretation of the side topography is consistent with applicant’s specification).
In regards to claim 4, Chang in combination above discloses: the display apparatus of claim 3, wherein the display region has a third side and a fourth side opposite the third side, the third side and the fourth side are between the first side and the second side, and the signal line surrounds the first side, the second side, the third side and a portion of the fourth side (Chang, display panel 2201 shown in fig. 22-1 with active area AA including overlaid wires, pixels, and the sort, disclosed in ¶ [0105] & ¶ [0110]- ¶ [0111]; please note, the office interpretation of the side topography is consistent with applicant’s specification).
In regards to claim 5, Chang in combination above discloses: the display apparatus of claim 1, wherein the signal line is line symmetrical with respect to a center line of the display region (Chang, fig. 22-1, signal line g1 {ground line} surrounds display region AA, refer to ¶ [0110]- ¶ [0111]; please note, the office construes the claimed gap to correspond to the ends of the wire that connect and are gapped between the Touch FPC).
In regards to claim 6, Chang in combination above discloses: the display apparatus of claim 1, further comprising: an electrostatic discharge (ESD) protective circuit on the periphery region, wherein the ESD protective circuit surrounds the display region (Chang, fig. 22-1, ESD g0 {ground line} surrounds display region AA, refer to ¶ [0110]- ¶ [0111]; please note, the office construes the claimed gap to correspond to the ends of the wire that connect and are gapped between the Touch FPC).
In regards to claim 7, Chang in combination above discloses: the display apparatus of claim 6, wherein as viewed from a top view, the ESD protective circuit has a non-annular shape with a gap and surrounds the display region (Chang, fig. 22-1, ESD g0 {ground line} surrounds display region AA, refer to ¶ [0110]- ¶ [0111]; please note, the office construes the claimed gap to correspond to the ends of the wire that connect and are gapped between the Touch FPC).
Chang fails to disclose: the ESD protective circuit has an annular shape.
However, Park discloses: the ESD protective circuit has an annular shape (Park, fig. 7, signal line within protective ground layer with annular shape 720, disclosed in ¶ [0097]; the office is relying on the feature of a peripheral signal line has an annular shape within a protective ground layer that corresponds to claimed ESD protective circuit thereof).
Park and Chang are considered to be analogous art because both are in the same field of endeavor related to peripheral wiring display configurations. Therefore, it would have been obvious to someone having ordinary skill in the art at the time the invention was filed to modify shape of Chang’s ESD protective circuit to be annular, as taught by Park, in order to provide an input device that may be easily fabricated and mounted in a user device  (Park, ¶ [0006]).
In regards to claim 8, Chang in combination above discloses: the display apparatus of claim 1, wherein the signal line has a common electric potential (Vcom) (Chang, fig. 22-1, signal line g1 receives ground signal, refer to ¶ [0110]- ¶ [0111]; note, the office construes claimed common electric potential signal to correspond to a ground signal).
In regards to claim 9, Chang in combination above discloses: the display apparatus of claim 1, further comprising: a circuit device outside the display region, wherein the signal line is connected to the circuit device (Chang, fig. 22-1, circuit device corresponds to Touch FPC and LCD Drive that transmits ground signal to signal line g1, refer to ¶ [0110]- ¶ [0111]; note, the office construes claimed common electric potential signal to correspond to ground signal).
In regards to claim 10, Chang in combination above discloses: the display apparatus of claim 9, wherein the first end and the second end are separated with each other, and the signal line cascades the circuit device through the first end and the second end (Chang, fig. 22-1, circuit device corresponds to Touch FPC and LCD Drive that transmits ground signal to signal line g1, refer to ¶ [0110]- ¶ [0111]; note, the office construes claimed common electric potential signal to correspond to ground signal).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703. The examiner can normally be reached M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUANE N TAYLOR JR/Primary Patent Examiner, Art Unit 2626